

Exhibit 10.1
CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT


This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 7th day of January, 2009 (the “Effective Date”) by and
between Woozyfly Inc. (the “Company”), and Venor, Inc. (“Consultant”).


WHEREAS, the Company desires to engage Consultant to provide certain services as
set forth on Schedule attached hereto and as specified from time to time by the
Company.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:


1.  Engagement.  The Company hereby engages Consultant to perform, those duties
set forth in the Schedule attached hereto and such other duties as may be
requested from time to time by the Board of Directors of the Company. Consultant
hereby accepts such engagement upon the terms and subject to conditions set
forth in this Agreement.


2.  Compensation.  For the services rendered by Consultant under this Agreement,
the Consultant shall be paid the compensation specified in the Schedule, which
shall include travel time, subject to the terms and conditions set forth in this
Agreement.


3.  Term and Survivability.  The term of this Agreement shall be for a month to
month period from the Effective Date; terminated with 30 day written notice.  In
addition, this Agreement may be terminated if either party materially fails to
perform or comply with this Agreement or any material provision hereof.
Termination shall be effective five (5) days after notice of such material
failure to perform or comply with this Agreement or any material provision
hereof to the defaulting party if the defaults have not been cured within such
five (5) day period.  Upon termination of this Agreement the following sections
of this Agreement shall survive such termination:  Sections 3, 5, 6, 7, 8, 9,
10, 12, 13, 20 and 21.


4.  Costs and Expenses of Consultant’s Performance.  Except as set forth on the
Schedule, all costs and expenses of Consultant’s performance hereunder shall be
borne by the Consultant.


5.  Taxes.  As an independent contractor, Consultant acknowledges and agrees
that it is solely responsible for the payment of any taxes and/or assessments
imposed on account of the payment of compensation to, or the performance of
services by Consultant pursuant to this Agreement, including, without
limitation, any unemployment insurance tax, federal and state income taxes,
federal Social Security (FICA) payments, and state disability insurance taxes.
The Company shall not make any withholdings or payments of said taxes or
assessments with respect to amounts paid to Consultant hereunder; provided,
however, that if required by law or any governmental agency, the Company shall
withhold such taxes or assessments from amounts due Consultant, and any such
withholding shall be for Consultant's account and shall not be reimbursed by the
Company to Consultant. Consultant expressly agrees to make all payments of such
taxes, as and when the same may become due and payable with respect to the
compensation earned under this Agreement.


6.  Confidentiality.  Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant's engagement by the Company.  For purposes of this
Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder.  For purposes of this
Agreement, "Trade Secrets" shall include, without limitation, any formula,
concept, pattern, processes, designs, device, software, systems, list of
customers, training

 
 

--------------------------------------------------------------------------------

 

manuals, marketing or sales or service plans, business plans, marketing plans,
financial information, or compilation of information which is used in the
Company's business or in the business of any of its affiliates.  Any information
of the Company or any of its affiliates which is not readily available to the
public shall be considered to be a Trade Secret unless the Company advises
Consultant in writing otherwise. Consultant acknowledges that all of the
Confidential Information is proprietary to the Company and is a special,
valuable and unique asset of the business of the Company, and that Consultant's
past, present and future engagement by the Company has created, creates and will
continue to create a relationship of confidence and trust between the Consultant
and the Company with respect to the Confidential Information.  Furthermore,
Consultant shall immediately notify the Company of any information which comes
to its attention which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Consultant shall take all reasonable steps within its power to limit the scope
of such loss.


7.    Return of the Company’s Proprietary Materials.  Consultant agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company  may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Consultant may then possess or have under its control.  Concurrently with the
return of such proprietary materials to the Company, Consultant agrees to
deliver to the Company such further agreements and assurances to ensure the
confidentiality of proprietary materials.  Consultant further agrees that upon
termination of this Agreement, Consultant's, employees, consultants, agents or
independent contractors shall not retain any document, data or other material of
any description containing any Confidential Information or proprietary materials
of the Company.


8.   Assignment of Proprietary Rights.  Other than the Proprietary Rights listed
on the Schedule attached hereto, if any, Consultant hereby assigns and transfers
to the Company all right, title and interest that Consultant may have, if any,
in and to all Proprietary Rights (whether or not patentable or copyrightable)
made, conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant's
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.


Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant's engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company's business which
were made by Consultant prior to Consultant's engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which it may be
entitled under this Agreement.  With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company's benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.


9.  Trade Secrets of Others.  Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.

 
 

--------------------------------------------------------------------------------

 



10.  Other Obligations.  Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work hereunder or regarding the confidential nature of such
work. Consultant agrees to be bound by all such obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
hereunder.


11.  Independent Contractor.  Consultant shall not be deemed to be an employee
or agent of the Company for any purpose whatsoever. Consultant shall have the
sole and exclusive control over its employees, consultants or independent
contractors who provide services to the Company, and over the labor and employee
relations policies and policies relating to wages, hours, working conditions or
other conditions of its employees, consultants or independent contractors.


12. Non-Solicit. Consultant will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual's relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.  Section
12 does not apply to individuals or entities known to the Consultant previous to
the Effective Date.


13. Equitable Remedies.  In the event of a breach or threatened breach of the
terms of this Agreement by Consultant, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.


14. Governing Law.  This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of New York. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the courts for the County of New York or
the Federal District Court for the Southern District of New York and all related
appellate courts, and the parties hereby consent to the jurisdiction of such
courts, and that venue shall be in New York County, New York.


15.  Entire Agreement: Modifications and Amendments.  The terms of this
Agreement are intended by the parties as a final expression of their agreement
with respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.


16.  Attorneys Fees.  Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
in connection with such action or proceeding.



 
 

--------------------------------------------------------------------------------

 

17. Prohibition of Assignment.  This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.  Company consents to the assignment of this Agreement to
Venor Consulting, Inc./LLC when duly formed, provided that Venor Consulting,
Inc./LLC is an affiliate of, or the successor to, Consultant, and that Eric
Stoppenhagen is a principal of such successor or affiliate.


18.  Binding Effect: Successors and Assignment.  This Agreement and the
provisions hereof shall be binding upon each of the parties, their successors
and permitted assigns.


19.  Validity.  This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.


20. Compliance With Laws.  Consultant agrees to comply with all applicable
federal, state, county and local laws, ordinances, regulations and codes in the
provision of services under this Agreement. 
 
21.  Representations and Warranties; Indemnification. 
 
(a)  Consultant warrants, represents, and agrees that: (i) Consultant has the
right and power to enter into this Agreement and grant the rights set forth
herein and that no consent or authorization from any third party is required in
connection therewith; and (ii) any material Consultant furnishes to Company
hereunder shall not infringe upon or violate any common law or statutory law,
copyright or any right or privacy or publicity, or any other right of any person
or entity.  Company warrants, represents, and agrees that Company has the right
and power to enter into this Agreement.
 
(b)  Each of the parties hereto (the "Indemnifying Party") hereby agrees to and
does hereby indemnify, save, and hold the other party (the "Indemnified Party")
harmless from any and all damages, liabilities, costs, losses and expenses
(including reasonable legal costs and attorney's fees reasonably related to the
Indemnified Party's liability) arising out of any third party claim, demand, or
action which is inconsistent with any of the warranties, representations,
covenants or agreements made by the Indemnifying Party in this Agreement, and
which is reduced to final adverse judgment or settled with the Indemnifying
Party's prior written consent, not to be unreasonably withheld or delayed;
provided, however, that the Indemnifying Party's indemnification obligations
hereunder are subject to the requirements that (1) the Indemnified Party
notifies the Indemnifying Party in writing within a reasonable time after the
Indemnified Party is notified of a claim; (2) the Indemnifying Party has sole
control of the defense of the claim (except that, if the Indemnified Party
elects to do so, the Indemnified Party may participate in the defense at its own
expense) and all related monetary settlement negotiations; and (3) the
Indemnified Party provides the Indemnifying Party with assistance, information
and authority necessary for the Indemnifying Party to perform its obligations
under this section; provided always that the Indemnified Party shall not be
required to admit liability under any circumstances.


22.  Notices.  All notices and other communications hereunder shall be in
writing and, unless otherwise provided herein, shall be deemed duly given if
delivered personally or by telecopy or mailed by registered or certified mail
(return receipt requested) or by Federal Express or other similar courier
service to the parties at the following addresses or (at such other address for
the party as shall be specified by like notice)


(i)  If to the Company:


Woozyfly Inc.
c/o MKM Opportunity Master Fund, Ltd.
 420 Lexington Avenue, Suite 1718
New York, NY  10170
Attn:  David Skriloff

 
 

--------------------------------------------------------------------------------

 



(ii) If to the Consultant:


Venor, Inc.
1328 West Balboa, Suite C
Newport Beach, CA 92661
Attn: Eric Stoppenhagen


Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.


Venor,
Inc.                                                                                   Woozyfly
Inc.




By: ___/s/ Eric Stoppenhagen_____________                               By: /s/
Jonathan Bomser
Eric
Stoppenhagen                                                                                  Name:Jonathan
Bomser
President                                                                                   Title:
CEO




MKM Opportunity Master Fund, Ltd.




By:__/s/ David Skriloff_____________
                                                                                       Name:
David Skriloff
Title: Portfolio Manager

 
 

--------------------------------------------------------------------------------

 

Schedule




1.   DUTIES AND OPERATIONAL RESPONSIBILITIES:
Consultant shall provide financial consulting to the company.  It is anticipated
that the responsibilities shall constitute the restructuring of the
capitalization of the Company including the restructuring of the outstanding
debt, negotiations of any payables and liabilities, sale of any assets,
completion of the audit and the 10k, and the general clean-up of the Company
such that it can be successfully merged with another entity as soon as
possible.  It is anticipated that such work will last no more than 90 days.


2.           REPORTING SCHEDULE:
Consultant shall report regarding his actions on behalf of the Company; such
reports shall be given to David Skriloff of MKM Opportunity Master Fund, Ltd.
not less frequently than once per week.


3.           COMPENSATION AND PAYMENT TERMS:
Consultant shall be prepaid the following amount, by MKM Opportunity Master
Fund, Ltd. at the beginning of every month under the following schedule.


1st month - $15,000
2nd month - $10,000
3rd month - $7,500
4th month - $5,000
5th month - $3.5k going forward


Payment shall be made by wire to the following:


4           EXPENSES:
MKM Opportunity Master Fund, Ltd. agrees to reimburse Consultant for other
reasonably necessary expenses which shall be paid at the end of every month.
However, should such expenses exceed $1,000 in any given calendar month; such
expenses shall be pre-approved in advance by Company in order to qualify to
reimbursement. An email authorization by an officer of Company shall be deemed a
valid approval.  


